Final order modified by reducing the allowance to the referee for his fees and disbursements to the sum of $182 and as modified affirmed, without costs of this appeal to any party. Memorandum: After the argument of this appeal, the respective attorneys for all the parties filed with this court their written stipulation that the judgment, as amended by the Special Term subsequent to the appeal herein, together with the record of the proceedings *789in connection therewith, be deemed a part of the Record on Appeal and be considered in making “ the final decision.” We interpret this stipulation to authorize us to determine the matter upon the merits and to treat the “ amended judgment ” as being the final order required by section 1300 of the Civil Practice Act. From our examination of the record as supplemented pursuant to the stipulation, we are of the opinion that the referee correctly determined the questions of fact and of law. We think that the sum of $382, which was awarded “ for referee’s costs and disbursements,” should be reduced to the sum of $182. (See Civ. Prae. Act, § 1545.) All concur, except Dowling, J., not voting. (The judgment or final order adjudges petitioner to have been duly appointed and qualified as supervisor of the town of Forestport and declares the appointment of Fred S. Diddle to be unlawful and void.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and Harris, JJ.